Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4, 9, 10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sotiropoulou et al. (USPN 2014/0102404).

With regard to claim 1,
Sotiropoulou et al. disclose a pre-chamber spark plug comprising a housing (23), a ground electrode (21), and a pre- chamber defined by the housing and a cap (26), a center electrode (18) being arranged within the pre-chamber, and the V/D ratio of the pre-chamber volume V to the largest internal diameter D of the pre-chamber is in the range of 30 mm2 to 95 mm2 (see paragraphs 96,97 volume 800mm3, diameter 9mm).  

With regard to claim 2,
Sotiropoulou et al. disclose a pre-chamber spark plug according to claim 1, the V/D ratio of the pre-chamber volume V to the largest internal diameter D of the pre-chamber is in a range of from 35 mm2 to 90 mm2 (see paragraphs 96,97 volume 800mm3, diameter 9mm).  

With regard to claim 3,


With regard to claim 4,
Sotiropoulou et al. disclose a pre-chamber spark plug according to claim 1, and all of the corners and/or edges formed on the inside of the pre-chamber are rounded (see figure 2).  

With regard to claim 9,
Sotiropoulou et al. disclose a pre-chamber spark plug according to claim 1, when arranged in a combustion chamber roof, the y/Da ratio between the protrusion measurement y and the largest external diameter Da of the cap is capable of being in the range of from 0.2 to 1.0 (intended use limitations are considered anticipated if the prior art apparatus is capable of being used as claimed). 

With regard to claim 10,
Sotiropoulou et al. disclose a pre-chamber spark plug according to claim 1, when arranged in a combustion chamber roof, the weld seam connecting the cap to the housing is capable of being at the same height as or above the combustion chamber roof (intended use limitations are considered anticipated if the prior art apparatus is capable of being used as claimed).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

Claims 5-8 are rejected under 35 U.S.C. 103 as being unpatentable over Sotiropoulou et al. (USPN 2014/0102404).
With regard to claims 5-8,
Sotiropoulou et al. disclose a pre-chamber spark plug according to claims 1, 3. While Sotiropoulou et al. do not specifically disclose the claimed angle, Sotiropoulou et al. do depict corners having an angle β in the range of greater than or equal to 90o, less than 100o, greater than or equal to 100o less than 120o, and greater than 120o in at least figure 2. It would have been obvious to one of ordinary skill in the art at the time of the invention, absent direction from the text, to utilize the shape as depicted by Sotiropoulou et al. in order to achieve the plug as directed by Sotiropoulou et al.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. USPN 2014/0165980, 2017/0145898, 2013/0206122, 2018/0313256, 2016/0326946.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Christopher Raabe whose telephone number is (571)272-8434.  The examiner can normally be reached on M-F 0530-1430.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Georgia Epps can be reached on 571-272-2328.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/CHRISTOPHER M RAABE/Primary Examiner, Art Unit 2879